Citation Nr: 0737323	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for status-post 
operative right medial collateral ligament tear with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an extension of a temporary total 
disability evaluation beyond August 1, 2005 based on 
treatment for a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1979 
to May 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to an increased evaluation for 
status-post operative right medial collateral ligament tear 
with degenerative joint disease (right knee disorder), is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate right knee severe 
postoperative residuals or immobilization by cast beyond 
August 1, 2005.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
evaluation due to treatment for a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.30 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for extension of a 
temporary total evaluation for a right knee disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a re-
adjudication of the veteran's claim, a November 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Although 
the letter did not notify the veteran of effective dates or 
the assignment of disability evaluations, there is no 
prejudice to the veteran because he had earlier demonstrated 
actual knowledge of the assignment of effective dates and the 
evaluation of a temporary total evaluation is 100 percent.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, and VA 
examination reports have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

By a November 2004 rating decision, a temporary total 
evaluation under 38 C.F.R. § 4.30, for surgical treatment 
requiring convalescence, was granted effective September 23, 
2004 through December 31, 2004.  By a March 2005 rating 
decision, the temporary total evaluation was extended through 
May 1, 2005.  By a June 2005 rating decision, the temporary 
total evaluation was extended through August 1, 2005.  By an 
October 2005 rating decision, the RO denied an extension of 
the temporary total evaluation beyond August 1, 2005, finding 
that there was no evidence of an extended period of 
convalescence from the prior surgical treatment.  The veteran 
appealed.

A total disability rating will be assigned if treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence, surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  Extensions 
of 1, 2, or 3 months beyond the initial 3 months may be made 
under paragraph (a)(1), (2) or (3) of this section.  
38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 
6 months beyond the initial 6 months period may be made under 
paragraph (a)(2) or (3) of this section upon approval of the 
Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(1).

Here, the temporary total evaluation under 38 C.F.R. § 4.30 
was in effect from September 23, 2004 through August 1, 2005.  
The evaluation was in effect for over 6 months, and thus an 
extension may be granted only under paragraph 38 C.F.R. 
§ 4.30(a)(2) or (3).  See 38 C.F.R. § 4.30(b)(2).  
Accordingly, in order to warrant an extension of the 
temporary total evaluation, the evidence of record after 
August 1, 2005 must show severe postoperative residuals such 
as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast of one major joint or more.  
38 C.F.R. § 4.30(a)(2), (3).  

In an August 1, 2005 VA medical record, the veteran reported 
knee pain and difficulty ambulating and standing for long 
periods.  Upon examination, there was range of motion from 0 
to 100 degrees, with crepitus throughout, medial femoral 
condyle tenderness, patellar facet tenderness, and 2+ 
effusion.  The veteran was unable to stand or ambulate for 
more than 5 to 10 minutes at a time.  The assessment was 
continued disability and knee pain secondary to permanent 
chondral injury.  The examiner determined that the condition 
would not improve, would worsen with time, and was not 
amenable to therapy.  The examiner noted the veteran could 
consider total knee replacement, but that he was currently 
too young.  In a November 2005 VA record, an examiner stated 
that it was not realistic that the veteran would return to 
employment working on heavy equipment, but that the veteran 
could do semi-sedentary work.  The veteran could not squat, 
kneel, stand, or walk for longer than 10 minutes.  

At the August 2007 Board hearing, the veteran testified that 
he wanted a 6 month extension of the temporary total 
evaluation past the August 1, 2005 date.  He testified that 
his knee had not improved and had continued to swell and be 
painful.  The veteran reported that he took medication and 
received steroid shots.  He reported that he had no means to 
support his family because he couldn't return to his job as a 
forklift operator.  

The Board finds that the evidence of record does not support 
an extension of the temporary evaluation beginning on August 
1, 2005.  The evidence of record does not indicate that the 
veteran had residuals of surgery such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, a body cast, house 
confinement, use of a wheelchair or crutches, or 
immobilization by cast.  Accordingly, an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 is not 
warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An extension of a temporary total disability evaluation 
beyond August 1, 2005, is denied.


REMAND

By a January 2003 rating decision, the RO granted service 
connection for a right knee disorder and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5259 (2007), effective July 8, 1992.  By a July 2003 
rating decision, the RO continued the 10 percent evaluation, 
under Diagnostic Code 5099-5003.  By a June 2004 rating 
decision, the RO again continued the 10 percent evaluation 
for a right knee disorder under Diagnostic Code 5003-5260.  
The veteran appealed that evaluation.

VA has a duty to assist which includes providing a new 
medical examination when a veteran asserts or provides 
evidence that his service-connected disability is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of his current condition.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); see also 38 C.F.R. § 3.327(a) 
(2007).  At the August 2007 Board hearing, the veteran stated 
that since his last VA examination in November 2005, his 
right knee symptoms have worsened.  Accordingly, remand for a 
new examination is required.  

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a 
VA joints examination to determine the 
current severity of his service-connected 
right knee disorder.  The VA claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include range of motion 
testing of the right knee, expressed in 
degrees, with standard ranges provided for 
comparison purposes, must be accomplished, 
and all clinical findings must be reported 
in detail and correlated to a specific 
diagnosis.  The examiner must describe all 
symptomatology due to the veteran's 
service-connected right knee disorder, to 
include whether there is any instability, 
weakness, fatigability, incoordination, or 
flare-ups.  The examiner must provide an 
opinion on the impact of the service-
connected disability on the veteran's 
ability to work, as well as any resultant 
limitation of function of the right knee.  
With respect to any subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
right knee, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected right knee, the 
presence or absence of changes in 
condition of the skin indicative of disuse 
due to the service-connected right knee, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected right knee.  The 
rationale for each opinion expressed must 
also be provided.  The report prepared 
must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may submit additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


